IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                       May 3, 2005 Session

                  STATE OF TENNESSEE v. HERMAN PARHAM

                  Direct Appeal from the Criminal Court for Shelby County
                            No. 02-07973    Chris Craft, Judge



                  No. W2004-00059-CCA-R3-CD - Filed September 27, 2005


The defendant, Herman Parham, was convicted of two counts of second degree murder. The trial
court merged the convictions and imposed a sentence of twenty-five years. In this appeal, the
defendant asserts that the evidence is insufficient to support the conviction, that the trial court erred
by instructing the jury on flight, and that the sentence is excessive. The judgment of the trial court
is affirmed.

                   Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed

GARY R. WADE, P.J., delivered the opinion of the court, in which DAVID H. WELLES and JOHN
EVERETT WILLIAMS, JJ., joined.

Robert L. Parris, Memphis, Tennessee, for the appellant, Herman Parham.

Paul G. Summers, Attorney General & Reporter; David E. Coenen, Assistant Attorney General; and
Jennifer Nichols, James Lammey, and Tom Henderson, Assistant District Attorneys General, for the
appellee, State of Tennessee.

                                              OPINION

        On April 14, 2002, the eleven-year-old victim, Damien Woodard, was shot and killed while
playing football with his father on the playground at the Oak Park Apartments in Memphis. The
defendant later admitted being involved in the shooting, explaining that it occurred as a result of a
conflict he had with an individual named Christopher Williams.

        Daniel "Moonhead" Muhammad, who had known both the defendant and his brother, Patrick
Parham, for approximately three years, testified that early on the day of the shooting he saw Patrick
Parham driving the defendant's white Crown Victoria near the Oak Park Apartments. Muhammad
recalled that as Patrick Parham stopped to speak to him, an individual named Michael Williams
approached the car. According to Muhammad, he warned Patrick Parham to leave because Michael
Williams might "try something" and as he did so, Michael Williams "cocked his pistol and . . .
started shooting" at the car. Muhammad, who lived across the street from the apartments, testified
that later that same day, he saw "cars go in the back drive" of the complex. At that point,
Muhammad began walking toward the apartments and was confronted by two men, one of whom
was armed with a pistol. Muhammad testified that when the individual with the gun asked if he
knew anyone named "Moonhead," he responded in the negative because he feared for his life.
Muhammad stated that the men left and he went to a friend's apartment.

        Muhammad testified that shortly thereafter, he received a telephone call from Patrick Parham,
who asked, "[T]ell me the truth[,] did you set me up?" Muhammad denied having done so and
Patrick Parham hung up the telephone. Muhammad then returned to his residence, where he later
heard that a shooting had taken place at the Oak Park Apartments. After hearing the news,
Muhammad returned to the apartments and saw "a little boy" lying on the ground. According to
Muhammad, the defendant telephoned him later in the evening and said, "[S]omebody's going to pay
for my car," to which Muhammad responded, "[A] little boy got shot," before hanging up on the
defendant.

         LaRhonda Murphy, who was a resident of the Oak Park Apartments, testified that on the day
of the offense, the weather was nice and "a lot of people were outside." She testified that early that
day she saw Michael Williams shooting at Patrick Parham. Ms. Murphy recalled that at
approximately 6:00 p.m., she walked to the parking lot with her mother and brother and spoke to a
friend. While she was in the parking lot, Ms. Murphy noticed the crowd of adults and children
running and then saw the defendant standing nearby holding a gun. According to Ms. Murphy, the
defendant ordered Christopher "Weedy" Williams, a brother to Michael Williams, to "[C]ome here,"
and when Christopher Williams fled, the defendant fired several shots in his direction. Ms. Murphy
testified that the defendant's cousin, Jeremy Parham, was also in possession of a gun and that he also
fired his weapon.

         Herman Sallie, who was charged with facilitation of first degree murder in the death of the
victim, testified that on the day of the offense, he drove from his residence to the Clayborn Homes,
where the defendant's mother resided. Sallie stated that he was walking toward the basketball court
when he saw Patrick Parham drive by in the defendant's white Crown Victoria. According to Sallie,
he left but returned a short time later and found the defendant, who was angry because someone had
shot his car while Patrick Parham was driving near the Oak Park Apartments. Sallie testified that
the defendant told him that he was going to "get some guns" and asked Sallie to meet him at his
mother's house. Sallie stated that he encountered Izeal Jones, who asked to go with him. When they
arrived at the defendant's mother's residence, Sallie saw the defendant, Patrick Parham, Jeremy
Parham, Travis Curry, and Patrick Brown in a green Grand Marquis and overheard the defendant's
mother say, "[D]on't leave the house because the police ha[ve] already been notified about the car
getting shot." He recalled that the defendant responded that he was going to kill the person who shot
his car. At that point, Sallie, the defendant, Jones, Rodicus Johnson, and Derrick Crumpton got into
Sallie's teal green Cutlass. Patrick Parham, Jeremy Parham, Curry, and Brown were in the Grand
Marquis. The two cars left the residence with Sallie's car in the lead. They stopped briefly at a
house where the defendant talked to some men on the front porch in an unsuccessful effort to get an


                                                 -2-
"AK-47." According to Sallie, when they saw a police cruiser, the defendant directed him to stop
the car, got out, walked a short distance, and got into Brown's car.

         Sallie testified that when they reached the Oak Park Apartments, Johnson got out of his car
and it "kind of dawned on [him] what was going on." He claimed that he told Johnson that he did
not want to sit in the parked car because "somebody could come back and run and start shooting and
[he didn't] have any guns . . . any kind of protection." He also expressed concern that his car was
particularly recognizable because of its unique paint job. Sallie stated that he, Crumpton, and Jones
left, stopping at a nearby residence so that Jones could speak to the resident about buying a car.
According to Sallie, he remained in the car while Jones went inside the residence and Crumpton
walked down the street. Sallie stated that when he heard gunshots approximately fifteen minutes
later, Jones ran to the car and the two men drove away. Sallie testified that he picked up Johnson
and the defendant, both of whom were running from the direction of the Oak Park Apartments.
Sallie recalled the defendant saying, "I think I emptied my clip," and Johnson say, "I think I hit his
little brother." According to Sallie, one of the other occupants of the car asked, "[H]ow do you know
you hit somebody?" The defendant responded, "[W]e was hitting the sh** out of them people."
Johnson then said, "I saw a boy laying on the ground and a lady ran over to him."

         After the shooting, Sallie drove back to the Clayborn Homes, where Johnson and the
defendant got out of the vehicle. He then drove to a park to drop off Jones and Crumpton. Sallie
testified that while he was at the park, he saw Brown talking to another individual. According to
Sallie, he heard Brown say that "he didn't really see what was happening" and that he "was hearing
gunshot[s]" and dropped his gun while trying to jump over a fence. Sallie testified that upon hearing
this, he drove back to the defendant's mother's residence, where the defendant was standing outside,
and asked the defendant what had happened. He remembered that the defendant explained "that
everybody was shooting and that he chased the dude who [was] supposed to ha[ve] shot his car . .
. but he missed him." Sallie testified that when he saw three police cars driving toward the residence,
he got into a car with his sister, who happened to be driving by. He returned to the defendant's
mother's residence a short time later, got into his own car, and drove home.

        Sallie testified that he learned later that night from a television news report that the victim
had been killed. He stated that he reported the news to the defendant and, on the following day,
received a telephone call from Jones, who informed him that he had made a statement to the police.
At Jones' suggestion, he telephoned a Lieutenant McMahan and provided a statement. Sallie
confirmed that he had been charged with facilitation of first degree murder in the victim's death. He
explained that he had chosen to testify to "clarify things" and that he had not been promised anything
by the state in exchange for his testimony.

        Regina Lee, a resident of the Oak Park Apartments, testified that she was visiting her sister's
house across the street when she saw two black men get out of two cars that had been driven behind
the complex. She stated that the lighter-skinned of the two men remarked that he was going to "take
care of some business over there," and then pulled out a gun and ran toward the sandbox at the
apartment playground. Ms. Lee testified that she became frightened because her sister's children


                                                 -3-
were playing at the sandbox and drove with her sister toward the playground. Ms. Lee stated that
when she heard five or six gunshots, she got out of the vehicle, ran to the playground, and saw the
victim lying under a tree.

         Christopher Williams testified that early on the day of the shooting, he was with Muhammad
when Patrick Parham drove up in the defendant's white Crown Victoria, parked the car, and sat on
the hood. He recalled that as his brother, Michael Williams, approached him, Patrick Parham drove
away at a high rate of speed and, as he slowed down at the mailbox, was shot at by Michael
Williams. Williams testified that later that day, he was standing near the sandbox at the apartment
complex when he heard someone shout his nickname, "Weedy." When he turned around, he saw
the defendant, Patrick Parham, and another black male walking in his direction. He recalled that he
took a few steps toward the men but fled when he noticed that they were armed. He stated that when
he began to run, "they start[ed] firing." Williams, who claimed that he did not have a weapon,
testified that he "ran out the Willet" and "on South Parkway [he] turned left and . . . ducked down
behind a house." He contended that shortly thereafter, he returned to the playground area, where his
brother and some others were standing on a walkway. Williams stated that as he joined his brother,
he saw the victim, who was lying on the ground, and then learned that he had been killed. He
recalled that he had seen the victim and his father playing football on the playground.

        Christopher Williams testified that he was arrested after the shooting on an unrelated charge
and had been incarcerated with the defendant for a brief time. He claimed that the defendant offered
to pay him to keep quiet about the defendant's involvement in the shooting. According to Williams,
the defendant said, "[D]on't say nothing in the trial, . . . tell my lawyer that Moonhead was shooting
at me [and] I['ll] give you $10,000. I['ll] give you five now, five when you tell my lawyer that
Moonhead shot at me." Williams testified that while he initially accepted the offer, he told the
defendant several days later that he had not "talked to [anyone] since [he had] been [incarcerated],"
and the defendant left. During cross-examination, Williams explained that his brother shot at Patrick
Parham because "they are enemies . . . . Same thing happened in 2000. . . that they hadn't got
squashed yet."

        Izeal Jones, who had known the defendant and Patrick Parham for his entire life, recalled that
on the day of the shooting, he was playing at a park near Clayborn Homes when Sallie arrived to take
him "to Curley's house." Jones testified that Sallie first drove to the defendant's mother's house,
where he picked up the defendant and Johnson, and that at some point during the drive, Sallie
stopped the car "to let [the defendant] out because he said [the defendant] saw the police – and [the
defendant] got out." According to Jones, Sallie continued on to "Curley's mamma's house," where
the following events transpired:

               We got over to Curley's mamma's house, got out of the car. So me and
       Jonathan, we smoked some weed sitting on the side we smoked, so went in the
       house. [Sallie] and [Crumpton] they was sitting in the car, they went back to sit in
       the car and [Sallie] got out of the car and came in the house. So we was in the house
       and when we c[a]me back out we heard some shots. Heard some shots, went back


                                                 -4-
       in the house, c[a]me back out [of the house] they was sitting in the car in the back
       seat. . . . [I]t was [Johnson], [the defendant], [Crumpton], and [Sallie].

Jones testified that he got back into the car and as they drove away, he heard either Johnson or the
defendant, both of whom had guns, say, "I killed that n****r, one of them n****rs is dead." Jones
stated that he asked Sallie to drop him off because he didn't want to be involved. He recalled that
the defendant asked him to "hold the gun" but he refused, got out of the car, and walked away. Jones
testified that two days later, he learned that the police were looking for him, so he went to the police
station and provided a statement. During cross-examination, Jones acknowledged that the defendant
did not appear angry when he first got into Sallie's car.

        Joe Edward Hill, Jr., who was at the Oak Park apartments on the day of the shooting to do
a tattoo for a woman who lived there, testified that as he stood in the parking lot, the defendant and
another man, both of whom were armed, walked up and the defendant asked if Hill had seen
"Humphead," who he claimed had shot his car. According to Hill, the two men walked toward the
playground "in a gangster like 'f*** the world' mode." Hill recalled that the defendant then shouted,
"[H]ey, little n****r," and began firing his gun in a "sweep motion" from right to left. Hill testified
that the victim "was hit" and that "the way [the defendant] swung the gun shooting. . . ended up over
where the [victim] was." According to Hill, the defendant and the other man "stood over" the victim
before running away and that as they ran by, the defendant said, "[Y]a'll know where we're at, tell
them where we're at." Hill testified that when he saw blood on the victim's arm, he used his cellular
telephone to call 911.

        Dedrick Phillips, a resident of the Oak Park Apartments, testified that early on the day of the
offense, he heard gunshots, heard Christopher Williams and another man "bragging that they ran
somebody off shooting at them," and then turned to see the back of a white Crown Victoria being
driven away. Phillips recalled that the driver of the Crown Victoria shouted that he would "be back."
Phillips recalled that later that afternoon, he was standing outside talking to a girl when he heard
"shots just ring out" without "any kind of warning." He testified that he "didn't stand around to look
see what was going on" and ran "around the building" where he saw the victim "dead on the ground."
Phillips recalled that he saw three men with guns but only recognized the defendant, whom he knew
as "Baby Red." According to Phillips, all three of the men were shooting. He stated that "at first it
seemed like they were shooting at Weedy, but he . . . ran and they just kept shooting." Phillips stated
that when the gunfire ended, he saw the three men standing over the victim.

        Tyrus Moore, who was also a resident of the Oak Park Apartments, testified that on the day
of the shooting, he walked to a nearby store to purchase chips and a drink and when he returned a
few minutes later, he heard a single gunshot. He recalled that he was confronted by two men with
handguns, one of whom he recognized as the defendant. He testified that the defendant pointed the
gun at him and said, "Bitch, you got something to do with this too?" Moore, who explained that he
was paralyzed with fear and was unable to respond, stated that the men stood in front of him for
approximately ten seconds before running away. Shortly thereafter, Moore saw Christopher
Williams, who was unarmed, running through the complex.


                                                  -5-
        The victim's father, Essie L. Moore, Jr., testified that on the day of the offense, he was
playing football on the playground with the victim and several other children. He recalled that "the
playground was full, the sandbox was full, [there were] kids riding their bikes." Moore, who had
gone to sit on his porch, heard what sounded like firecrackers and turned to see people running up
a walkway followed by three men "chasing some dude." According to Moore, the victim was shot
in the head as he chased a football that had rolled down a hill. He testified that he ran to the victim
and placed his finger over a hole in his head in an effort to stop the bleeding. Moore, who recalled
that the entire incident lasted only about a minute, stated that he was unable to identify the gunmen.

        Officer William Acred of the Memphis Police Department, who responded to the call that
shots had been fired at the Oak Park Apartments, testified that he found the victim lying "underneath
a tree shot in the head surrounded by his parents." The officer stated that he tried to preserve the
scene, attempted to get a description of the suspect, and called for backup. He described the crime
scene as "chaotic," with some thirty to forty people milling around the area.

         Officer Marcus Berryman, a crime scene investigator with the Memphis Police Department,
testified that approximately twenty officers responded to the scene. The officer took photographs
and helped homicide detectives look for and document evidence. He stated that he collected a total
of six spent shell casings, two of which were from .380 caliber and four of which were .45 caliber.
One of the .380 shell casings was discovered just in front of the tree where the victim was found.

        Dr. Teresa Allen Campbell, who performed an autopsy of the victim, testified that the cause
of death was a single gunshot wound to the head. According to Dr. Campbell, the bullet entered the
victim's forehead "about 0.35 inches to the right of midline" and then went "into the right front lobe
of the brain, and then it went into the right ventricle of the brain . . . . the basal ganglia, the thalamus
of the brain, then it went into the right perietal lobe of the brain . . . . then it went through the right
occipital lobe of the brain, . . . and then it exited through the skull bone where two of the skull bones
come together." She testified that the bullet exited the victim's skull "a little bit more to the right of
midline 0.7 inches." Dr. Campbell testified that there was no stippling on the entrance wound,
leading her to conclude that the shot was fired from more than two feet away. According to Dr.
Campbell, she could not definitively determine whether the shot came from a .380 or a .45 because
the width of the entrance wound was .4 inches, a size which could have been caused by either
weapon.

        Heath Barker, a Firearms Identification Specialist with the Tennessee Bureau of
Investigation, testified that he performed an examination of the shell casings collected from the
crime scene. He concluded that two of the Remington-Peters (RP) .380 casings were fired from one
firearm, two of the RP .45 casings were fired from a second firearm, and the remaining two RP .45
casings were fired from a third firearm. All were fired from semi-automatic weapons. During cross-
examination, Barker testified that the diameter of a .45 caliber bullet is .441 inches and that the
diameter of a .380 caliber bullet is .347 inches.




                                                    -6-
        Margaret West, a resident of the Oak Park Apartments, testified on behalf of the defendant.
She stated that at approximately 6:00 p.m. on the day of the shooting, she was standing outside
talking to a neighbor when she heard gunfire. Ms. West recalled seeing at least four or five young
black men with handguns running through the complex. Ms. West identified one of the armed
individuals as Michael Williams.

        Cameron Knighten, a Sergeant with the Shelby County Training Center, testified that both
the defendant and Christopher Williams were housed in her unit from February until May of 2001.
She stated that she never saw any animosity between the two during that time. Delores Houston,
another employee of the Shelby County Training Center, also testified that there was no animosity
between the defendant and Christopher Williams during their incarceration together.

         The defendant testified that he had known Michael and Christopher Williams since 1999 and
that in 2000, Michael Williams and some others burglarized his mother's residence. The defendant
claimed that after he learned of Michael Williams's involvement in the burglary, they were"arguing
every day . . . then it got to a point where [they] had settled it." According to the defendant, Michael
Williams was arrested in 2000 after he brandished a gun at the defendant at the Oak Park
Apartments. He contended that when Michael Williams was released from jail, the two young men
agreed to meet in the middle of a park to settle the dispute. The defendant testified that both he and
Michael Williams were armed on the day that they met and that they reached an agreement to end
the feud. He stated that during the following year, he was housed with Christopher Williams at the
Shelby County Training Center and the two never had any disputes. He explained that Michael
Williams was housed in a different unit but that the two interacted at meals and other group activities
and that there were no problems between them.

         The defendant testified that at the time of the shooting, he went to the Oak Park Apartments
every day to shoot dice. He stated that on the day of the offense, he was at his brother's residence
taking a nap when his brother woke him and informed him that Michael Williams had tried to shoot
him. The defendant testified that he saw a bullet hole in his car and, angered because his mother or
young daughter could have been hurt had they been inside the car, took his gun and went to his
mother's residence in the Clayborn Homes. The defendant stated that he asked Sallie, who was
standing near his mother's house, to drive him to the Oak Park Apartments so that he could confront
Michael Williams. The defendant claimed that Johnson and Crumpton asked if they could
accompany him and denied "rounding them up." He testified that Jones also accompanied them and
that Brown, Curry, Jeremy Parham, and Patrick Parham followed in another car. According to the
defendant, when he saw a police car as they were driving toward the apartments, he got out of
Sallie's car, walked down the street a short distance, and then got into the car being driven by Brown.

         The defendant testified that when they arrived at the Oak Park Apartments, he told the others
to stay in the car because he was "fixing to go and see what's going on." He stated that as he walked
along the sidewalk, he noticed that Johnson was behind him. He explained that he did not tell
Johnson to leave because he "knew he was only there for [his] protection." The defendant testified
that when he saw Christopher Williams, he shouted, "[C]ome here, Chris." According to the


                                                  -7-
defendant, Christopher Williams "took about three or four steps" and then "stopped and . . . shot at
[him]." The defendant claimed that he shot back in self-defense and that he fired his gun only twice.
The defendant maintained that while some children were playing nearby, none were in his line of
fire. He stated that as soon as he had fired the shots, he "struck out running" back toward Sallie's
car. The defendant claimed that he heard approximately sixteen more gunshots as he ran away.

        The defendant testified that he ran back to the parking lot, got into Sallie's car, and was
driven to his mother's house. He stated that later that evening, he left his mother's residence and
joined a dice game that was being played in "the cut" at the Clayborn Homes. The defendant claimed
that he first learned that the victim had been shot when a friend named Angie telephoned him while
he was playing dice. He testified that upon learning of the victim's death, he paid "a junkie" to drive
him to a motel and then called his mother to ask her to visit him. According to the defendant, his
mother was angry because Patrick Parham had been arrested in connection with the victim's death
and she told him that she was going to tell the police where he was hiding. He testified that he then
moved to a different motel, where he received a call on his cell phone from Lieutenant McMann and
agreed to turn himself in to the police. The next morning, the defendant telephoned Lieutenant
McMann and informed her that he was going to his mother's residence and that the police could find
him there. He stated that he found out that the victim had died when he watched the news. The
defendant denied going to the complex to kill Michael Williams, contending that he "was going over
there like in 2000 to see Mike, ask him was there a problem or whether it was a mistake, what was
going on, why did he shoot at [his] brother, shoot at [his] car."

         During cross-examination, the defendant acknowledged that he was angry because he
believed Michael Williams had tried to kill his brother and had been assisted by Muhammad. He
nevertheless claimed that he was calm when he asked Sallie to drive him to the Oak Park Apartments
and denied telling Sallie that "someone was going to die." He conceded that he armed himself with
a .45 caliber semi-automatic handgun but claimed that his intention was only to speak with Michael
Williams. The defendant denied threatening Tyrus Moore with a gun and denied having a
conversation with Hill. He claimed that he did not see the victim or any other children playing
football and that Christopher Williams was surrounded by ten male companions rather than one
female. The defendant admitted telling detectives that he had chased Christopher Williams but
contended that he made the admission only because he was pressured by the detectives. He stated
that he was scared when he was being interviewed by the police because "[t]hey acted like [he] had
killed the President." The defendant acknowledged that he had lied to police when he told them that
he had given his gun to his cousin, Santangela Parham.

        Sergeant James Fitzpatrick of the Memphis Police Department, who was called as a rebuttal
witness, testified that he took a statement from the defendant. The defendant's statement was then
read into evidence by the Sergeant. In the statement, the defendant admitted being present when the
victim was shot but denied responsibility saying, "[I]t's a strong possibility that Rodriguez Johnson
a/k/a Rod shot [the victim]."

                                                   I


                                                 -8-
        The defendant first asserts that the evidence is insufficient to support his conviction. He
specifically contends that there was insufficient proof that he was the person who fired the fatal shot
or that he was criminally responsible for the shooting. The state submits that the evidence is
sufficient.

         On appeal, of course, the state is entitled to the strongest legitimate view of the evidence and
all reasonable inferences which might be drawn therefrom. State v. Cabbage, 571 S.W.2d 832, 835
(Tenn. 1978). The credibility of the witnesses, the weight to be given their testimony, and the
reconciliation of conflicts in the proof are matters entrusted to the jury as the trier of fact. Byrge v.
State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978). When the sufficiency of the evidence is
challenged, the relevant question is whether, after reviewing the evidence in the light most favorable
to the state, any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt. Tenn. R. App. P. 13(e); State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983).
Questions concerning the credibility of the witnesses, the weight and value of the evidence, as well
as all factual issues raised by the evidence are resolved by the trier of fact. Liakas v. State, 199 Tenn.
298, 286 S.W.2d 856, 859 (1956). Because a verdict of guilt removes the presumption of innocence
and raises a presumption of guilt, the convicted criminal defendant bears the burden of showing that
the evidence was legally insufficient to sustain a guilty verdict. State v. Evans, 838 S.W.2d 185, 191
(Tenn. 1992).

        Second degree murder is "a knowing killing of another." Tenn. Code Ann. § 39-13-210(a).
"A person acts knowingly with respect to a result of the person's conduct when the person is aware
that the conduct is reasonably certain to cause the result[.]" Tenn. Code Ann. § 39-11-106(a)(20).
Tennessee Code Annotated section 39-11-401 provides that "[a] person is criminally responsible as
a party to an offense if the offense is committed by the person's own conduct, by the conduct of
another for which the person is criminally responsible, or by both." Tenn. Code Ann. § 39-11-
401(a). Under the circumstances of this case, the defendant could be held criminally responsible for
the conduct of another if:

                (2) Acting with intent to promote or assist the commission of the offense, or
        to benefit in the proceeds or results of the offense, the person solicits, directs, aids,
        or attempts to aid another person to commit the offense[.]

Tenn. Code Ann. § 39-11-402(2).

        The evidence adduced at trial, viewed in the light most favorable to the state, established that
early on the afternoon of the offense, Michael Williams fired a number of gunshots at the defendant's
white Crown Victoria while Patrick Parham was driving near the Oak Park Apartments. When
Patrick Parham informed the defendant of the incident, the defendant, angered that his car had been
damaged, armed himself and assembled eight others, Sallie, Brown, Curry, Johnson, Jones,
Crumpton, and Patrick and Jeremy Parham, to accompany him to the Oak Park Apartments to
confront Michael Williams. Sallie testified that the defendant had expressed an intention to kill the
person who had shot his car. Muhammad recalled overhearing the defendant say that the person who


                                                   -9-
had damaged his car would "pay." Upon arriving at the apartment complex, the defendant and
Johnson drew their guns and ran toward the playground. Several witnesses confirmed that the
defendant had a gun in his hand while going through the complex. When he saw Christopher
Williams, the defendant ordered him to "come here" and opened fire. Although the defendant
contended that Christopher Williams fired the initial shots, several witnesses testified that
Christopher Williams was unarmed. The defendant admitted that he fired his .45 caliber handgun
and while he denied firing in the direction of the victim, the jury was free to disregard any portion
of his testimony. See State v. Summerall, 926 S.W.2d 272, 275 (Tenn. Crim. App. 1995).
Christopher Williams testified that the defendant "emptied his clip" while shooting "gangster style"
in a sweeping motion. Hill confirmed that the defendant shot in the direction of the victim. The
defendant admitted that Johnson, who had traveled to the apartments at the defendant's request, had
also fired his gun during the incident. In his statement to police, the defendant acknowledged that
there was "a strong possibility" that Johnson had fired the fatal shot. Dr. Campbell testified that the
victim's wound could have been caused by either a .380 or a .45. Under either the theory of direct
responsibility or criminal responsibility, it is our view that the evidence was sufficient to support the
conviction for second degree murder. See State v. Lemacks, 996 S.W.2d 166, 171 (Tenn. 1999)
(holding that the crucial point is all jurors unanimously agreed the defendant was guilty of the single
offense charged even if some found criminal responsibility and others based their verdict on direct
liability).

                                                   II
        The defendant next contends that the trial court erred by providing a jury instruction on flight.
The state submits that the defendant waived any challenge to the jury instructions by failing to make
a contemporaneous objection. See Tenn. R. App. P. 36(a). In the alternative, the state asserts that
the instruction was proper.

         The trial court has a duty "to give a complete charge of the law applicable to the facts of a
case." State v. Harbison, 704 S.W.2d 314, 319 (Tenn. 1986); see State v. Forbes, 793 S.W.2d 236,
249 (Tenn. 1990); see also Tenn. R. Crim. P. 30. "In order for a trial court to charge the jury on
flight as an inference of guilt, there must be sufficient evidence to support such instruction." State
v. Berry, 141 S.W.3d 549, 588 (Tenn. 2004). Sufficient evidence to support such an instruction
requires "'both a leaving the scene of the difficulty and a subsequent hiding out, evasion, or
concealment in the community.'" State v. Burns, 979 S.W.2d 276, 289-90 (Tenn. 1998) (quoting
State v. Payton, 782 S.W.2d 490, 498 (Tenn. Crim. App. 1989)). Our supreme court has held that
"[a] flight instruction is not prohibited when there are multiple motives for flight" and that "[a]
defendant's specific intent for fleeing a scene is a jury question." Berry, 141 S.W.3d at 588.

        In this case, Hill and Phillips testified that the defendant and his companions stood briefly
over the victim's fallen body before they fled from the complex. Sallie testified that the defendant
ran to his car after the gunfire and asked to be driven to his mother's residence. While at his mother's
residence, the defendant encountered the police but said nothing about the shooting at the Oak Park
Apartments, even as his brother was arrested. The defendant left his mother's residence to play dice
and, upon learning that the victim had been shot, asked "a junkie" to drive him to a nearby motel


                                                  -10-
even though he could have driven his own car. The defendant admitted that he changed motels
because he feared that his mother would alert the police to his whereabouts. In our view, the
evidence at trial established both a "leaving the scene" and a "hiding out" sufficient to warrant an
instruction on flight. In consequence, the trial court did not err by providing the instruction.

                                                 III
       As his final complaint, the defendant asserts that the sentence is excessive. He contends that
the application of several of the enhancement factors violates the requirements of Blakely v.
Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004).

         When there is a challenge to the length, range, or manner of service of a sentence, it is the
duty of this court to conduct a de novo review with a presumption that the determinations made by
the trial court are correct. Tenn. Code Ann. § 40-35-401(d). This presumption is "conditioned upon
the affirmative showing in the record that the trial court considered the sentencing principles and all
relevant facts and circumstances." State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991); see State v.
Jones, 883 S.W.2d 597, 600 (Tenn. 1994). "If the trial court applies inappropriate factors or
otherwise fails to follow the 1989 Sentencing Act, the presumption of correctness falls." State v.
Shelton, 854 S.W.2d 116, 123 (Tenn. Crim. App. 1992). The Sentencing Commission Comments
provide that the burden is on the defendant to show the impropriety of the sentence. Tenn. Code
Ann. § 40-35-401, Sentencing Commission Comments.

        Our review requires an analysis of (1) the evidence, if any, received at the trial and sentencing
hearing; (2) the presentence report; (3) the principles of sentencing and the arguments of counsel
relative to sentencing alternatives; (4) the nature and characteristics of the offense; (5) any mitigating
or enhancing factors; (6) any statements made by the defendant in his own behalf; and (7) the
defendant's potential for rehabilitation or treatment. Tenn. Code Ann. §§ 40-35-102, -103, -210;
State v. Smith, 735 S.W.2d 859, 863 (Tenn. Crim. App. 1987).

        The presumptive sentence for second degree murder, a Class A felony, is the midpoint in the
range if there are no enhancement or mitigating factors. Tenn. Code Ann. § 40-35-210(c). If there
are enhancement factors but no mitigating factors, the trial court shall set the sentence at or above
the presumptive term. Tenn. Code Ann. § 40-35-210(d). If there are mitigating factors but no
enhancement factors, the trial court shall set the sentence at or below the presumptive term. Id. A
sentence involving both enhancement and mitigating factors requires an assignment of relative
weight for the enhancement factors as a means of increasing the sentence. Tenn. Code Ann. §
40-35-210(e). The sentence should then be reduced within the range by any weight assigned to the
mitigating factors present. Id.

        As indicated, the defendant's only challenge to the sentence is that the application of the
enhancement factors violates the requirements of Blakely. This court had previously held that the
United States Supreme Court's opinion in Blakely called into question the continuing validity of our
current sentencing scheme. See, e.g., State v. Michael Wayne Poe, No. E2003-00417-CCA-R3-CD
(Tenn. Crim. App., at Knoxville, July 19, 2004), perm. app. denied (Tenn. Dec. 20, 2004). In that


                                                  -11-
case, the Court, applying the rule in Apprendi v. New Jersey, 566 U.S. 466, 490 (2000), struck down
a provision of the Washington sentencing guidelines that permitted a trial judge to impose an
"exceptional sentence" upon the finding of certain statutorily enumerated enhancement factors. The
Court observed that "the 'statutory maximum' for Apprendi purposes is the maximum sentence a
judge may impose solely on the basis of the facts reflected in the jury verdict or admitted by the
defendant." Blakely, 124 S. Ct. at 2537. Finally, the Court concluded that "every defendant has a
right to insist that the prosecutor prove to a jury [beyond a reasonable doubt] all facts legally
essential to the punishment." Id. at 2543.

        Recently, however, in State v. Gomez, a majority of our supreme court held that "[u]nlike
the statutes at issue in Blakely and Booker, a judicial finding of an enhancement factor in Tennessee
does not affect the range of punishment to which a defendant is exposed." 163 S.W.3d 632, 659
(Tenn. 2005). It is our view that the holding in Gomez does not permit any relief.

       Accordingly, the judgment of the trial court is affirmed.


                                                       ___________________________________
                                                       GARY R. WADE, PRESIDING JUDGE




                                                -12-